Decided that, if one of several executors or administrators who is a necessary party to a suit in this court, refuses to join therein, as a co-complainant, the proper course is to make ■him a party defendant; stating in the bill that he would not consent to be a complainant in the suit. But that one of several executors cannot be joined with the others, as a complainant in a suit, without his consent.
Order allowing bill to be amended by striking out the name of N. Oakley as one of the complainants, and making him a defendant. If amendment is made within thirty days, it may be made without prejudice to the injunction and motion to take ■the bill off the files and to dissolve the injunction to be denied. But if not, the motion to be granted, with costs to b.e paid by the complainants W. A. and P. Tooker.
*28Application for receiver denied, but with liberty to renew it after amendment of bill.